Citation Nr: 0722533	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-37 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the veteran's service connection claim for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from October 1968 to October 
1972.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1995 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The record shows that the RO found the May 2005 rating 
decision on appeal in this matter.  But the Board finds that 
the veteran appealed the June 1995 rating decision.  He filed 
a July 1995 notice of disagreement, and then an April 1996 
appeal against the March 1996 Statement of the Case.       

As will be further detailed below, the Board finds that the 
record contains new and material evidence sufficient to 
reopen the claim, and that further development is necessary 
here.  Therefore, the underlying issue of service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Board denied service connection for PTSD in an 
unappealed December 1984 decision that became final.  

2.	In several unappealed decisions between September 1988 and 
April 1993, the RO denied claims to reopen the claim for 
service connection for PTSD.    

3.	In December 1994, the veteran filed another claim to 
reopen his service connection claim for PTSD.      

4.	In the June 1995 rating decision, the RO denied the 
veteran's December 1994 claim to reopen his service 
connection claim for PTSD.  

5.	In an April 1996 written statement, the veteran disagreed 
with the RO's March 1996 Statement of the Case, which denied 
the veteran's claim to reopen his PTSD service connection 
claim.  

6.	Prior to the June 1995 rating decision on appeal, the 
veteran had submitted new and material evidence that 
warranted a reopening of his service connection claim for 
PTSD.         


CONCLUSIONS OF LAW

1.	A December 1984 Board decision that denied the veteran's 
service connection claim for PTSD is final.  38 U.S.C.A. § 
7104 (2002); 38 C.F.R. § 20.1100 (2006).   

2.	An April 1993 rating decision that denied the veteran's 
claim to reopen his service connection claim for PTSD is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2006).   

3.	New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Claim to Reopen the Claim for Service Connection

The veteran originally claimed service connection for a 
delayed "stress syndrome" in August 1982.  In an unappealed 
December 1984 decision, the Board denied a claim for PTSD.  
This decision became final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).  The veteran attempted to 
reopen this claim in several subsequent claims.  In several 
decisions between September 1988 and April 1993, the RO 
denied these claims for lack of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.   

In December 1994, the veteran again attempted to reopen his 
service connection claim for PTSD.  In June 1995, the RO 
denied this claim.  In July 1995, the veteran filed a notice 
of disagreement against that decision.  In a March 1996 
Statement of the Case, the RO affirmed its denial.  In an 
April 1996 statement, the veteran appealed this denial, and 
argued that service connection was warranted in this matter.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.1100 (2006).  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  As such, 
to address the merits of the veteran's underlying service 
connection claim here, the Board must first decide whether VA 
has obtained new and material evidence since the final April 
1993 rating decision which denied the veteran's claim to 
reopen his service connection claim for PTSD.        

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

Under the version of 38 C.F.R. § 3.156(a) applicable to this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board acknowledges that there has 
been a regulatory change in the definition of new and 
material evidence that is applicable to all claims filed on 
or after August 29, 2001.  As the veteran's claim in this 
case was filed prior to August 29, 2001, the earlier version 
of the definition of new and material evidence remains 
applicable in this case.

In deciding this matter, the Board must compare evidence of 
record at the time of the final April 1993 rating decision 
with the evidence obtained since then.  The relevant evidence 
in April 1993 consisted of the veteran's statements, service 
medical records, VA treatment records, and several VA 
examination reports, dated between September 1982 and March 
1992, which show diagnoses of the veteran's various 
personality and psychiatric disorders (not including PTSD).  
In sum, this evidence demonstrated that the veteran had 
psychiatric disorders.  But none of this evidence indicated 
that the veteran had been at that time diagnosed with PTSD, 
or that PTSD was connected to service.  See 38 C.F.R. § 
3.304(f).  As such, the RO denied the veteran's claim to 
reopen his claim in April 1993.  Again, this decision became 
final.  It is therefore not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
April 1993 rating decision.  Since that decision, the RO has 
received additional statements from the veteran, additional 
VA treatment records, a transcript of the veteran's February 
2007 Board video hearing, and several VA examination reports 
(primarily hospital discharge summaries) which reflect 
diagnoses of PTSD.  The first of these reports is dated in 
June 1994, and the most recent is dated in August 1999.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the April 1993 final 
rating decision.  Moreover, the Board finds the medical 
evidence reflecting diagnosis of PTSD to be material as well.  
Evidence of the veteran's PTSD had not been reviewed prior to 
the April 1993 rating decision - in fact his original claim, 
and his claims to reopen, were repeatedly denied because this 
evidence was lacking.  

The new medical evidence showing PTSD is not cumulative or 
redundant with other evidence of record therefore.  Rather, 
this new evidence bears directly and substantially upon the 
specific issue of service connection for PTSD.  Therefore, in 
conjunction with evidence previously assembled, the Board 
finds this new evidence of PTSD so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  The evidence of PTSD is therefore not only 
new, but is material as well.  38 C.F.R. § 3.156(a).  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the claim to reopen the service connection claim 
for PTSD is granted.      

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a reopened 
claim, it must determine whether the veteran has been 
adequately notified and assisted.  

The nature of the veteran's service is not clear in the 
record.  Moreover, the veteran has not undergone VA 
compensation examination since April 1993.  The Board 
therefore finds further development necessary here.      


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  


REMAND

The veteran claims that his service in special operations in 
Southeast Asia during the Vietnam Conflict caused him to 
incur PTSD.  The record is not clear regarding the nature of 
the veteran's duties while in service.    

The Board therefore finds further development of this issue 
necessary.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
provided an additional opportunity to 
submit a detailed and specific statement 
of his stressors during his service.  He 
should be notified of the importance of 
providing dates, locations, unit 
assignments, and names.  

2.  Whether the veteran responds to this 
inquiry or not, the RO should, at a 
minimum, attempt to obtain unit records 
pertaining to the veteran's service 
between October 1968 and October 1972.        

3.  Any pertinent information obtained, 
as well as previous statements, should be 
compiled and submitted the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly USASCRUR) and/or any 
other appropriate location, for 
verification of the stressors, as well as 
verification of any attacks he may have 
sustained in service.  It is especially 
important that unit histories be 
obtained.  

4.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of any new findings 
regarding the veteran's stressors.  

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


